Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 1 of 21 PageID #: 387




                        BLACKBURN
                          EXHIBIT A
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 2 of 21 PageID #: 388




                 CV of Thomas L. Blackburn
                            2409 Klein Road, San Jose, CA 95148-1802
                                         (408) 507-8771
                                  tblackburn2409@yahoo.com

Thomas Blackburn is a noted technologist, product developer, consultant, patent analyst, educator, and
expert witness specializing in mobile, cellular, Blue-Tooth wireless technologies, GPS technologies, wired
technologies, networks, phones, standards, location-based-services, hardware electrical designs, battery
design & analysis and systems. Mr. Blackburn has over thirty years of experience in the field of electrical,
industrial, RF and telecommunications engineering. He has worked for private organizations and has been
a founder of several successful start-up telecommunications companies. Mr. Blackburn holds over 35 US
and International Patents in the telecommunications field.

Since 1996, his professional activities and services have focused exclusively on mobile, cellular, Blue-
Tooth wireless technologies, GPS, A-GPS, wireless and wired technologies, forensics, electronic
discovery, markets, standards, spectrum, regulations, damages, networks, hardware electrical designs,
battery design & analysis and services. He has taught seminars on mobile, cellular and fixed wireless
technologies. He has served as a plaintiff and defendant expert witness on a wide spectrum of civil,
criminal and business matters/litigation involving wired and wireless technologies, electronic discovery,
cable damages & repair costs, communications products and services.

As a patent analyst, he has assisted many leading law firms in defending against or asserting claims of
patent infringement and patent validity, including IPR’s. This patent work has encompassed Wi-Fi/WLAN
standards, Bluetooth standards, DSL standards, all generations of standards for GSM, UMTS, LTE, and
CDMA2000 cellular standards, including GSM/3GPP, ETSI, OMA,WAP, CT-2 / DECT / COMS. This
patent work also included electrical designs including battery designs, equipment for reading barcodes and
other labels, smart-meter designs with battery backup.

He has written many expert reports for non-infringement, infringement, invalidity and validity. Over 25
Declarations and Affidavit’s. He has given over 20 depositions and has testifying experience. He has
assisted with post grant reviews including IPR’s to opine on the validity of patents.
He has performed due diligence on patents in the early stages of infringement. He has testified at
deposition or at a jury trial over 15 times.

As a cellular forensic analyst, he has worked closely with private attorneys and Public Defenders in
analyzing call detail records and has opined on cell phone location after performing cell site and CDR
analysis. He has testified at deposition or at a jury trial 25 times.

As an electronic discovery expert, he has worked closely with private attorneys in determining the
transmission and receipt of critical documents such as DMCA notices, contracts, agreements, and other
legal documents using email, FAX, and other transmissions media.

As a hardware electrical designer, he analyzed failed electrical systems to determine causes.




Mr. Blackburn’s expertise in cellular, mobile, GPS, wired and wireless communications
encompasses the following areas:
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 3 of 21 PageID #: 389



Computer, Cellular/Mobile, GPS and Wireless Technologies

  •   2G, 3G & 4G mobile networks
  •   Location based services – GPS, A-GPS, Wi-Fi, Triangulation services
  •   SMS/MMS Standards & Protocols
  •   Cordless Telephone Standards
  •   Cell phone design
  •   Qi Design & Analysis
  •   Auto-dialer design
  •   GPS designs
  •   GPS devices – data analysis & tracking
  •   Cellular phones, Handsets, Smartphones & PDA’s including operating systems,
      SMS Messaging, MMS, WAP, Web Browsers, filters and access control
  •   Headphone review & analysis
  •   Earbud/earphone analysis
  •   Mobile & Wireless VoIP
  •   Interstate & International Calling Standards – Billing, Access Charges
  •   Bluetooth devices
  •   Fax transmissions- Copyright DMCA notices
  •   Wired technologies – DSL, ADSL2+, VDSL
  •   Power & charger adaptors / smart universal power adaptors / smart tips / Mophie
  •   E-cigarette design, failure analysis, battery explosion
  •   Determine cause of failure of hardware electrical systems and devices.
  •   Microprocessor design & implementations
  •   Multiple Access Technologies - CDMA, TDMA, FDMA, DSSS
  •   Network Standards
          o   GSM, GPRS & EDGE
          o   HSDPA, HSUPA, HSPA+
          o   iDEN
          o   IS-95, CDMA2000, EV-DO
          o   IS-54, IS-136
          o   CT-2 / DECT / COMS Standards for Cordless Telephones
          o   LTE (Long Term Evolution)
          o   WCDMA/UMTS
          o   Wi-Fi
          o   DSL

Patent Infringement for Wired & Wireless Technologies

  •   Due diligence on patent claims
  •   Patent infringement/non-infringement analysis
  •   IPR Cases
  •   Patent validity/invalidity analysis & prior art search and opinions
  •   Claim charts & proof packages
  •   Technology evolutions
  •   Expert reports
  •   Testify
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 4 of 21 PageID #: 390



Work History

GTE (General Telephone & Electronics) Advanced Development Group 1972 – 1985

State of the art telephony designs, outside plant, coin & pay phone designs – over 25 US & International
Patents
International telephone standards, designs

Go Digital Telecommunications – Engineering Director / Founder 1996 – 2006

State of the art telephony designs – 3 US Patents

Consultant / Expert Witness (05/1985 – Present)

Expert witness & testify, Intellectual Property support services including reverse engineering of
hardware & software, copyright & patent claims analysis, research, prior art searches. Cellular
systems, GPS, Location Bases Systems, telephone designs, copper cable systems / design, fiber
optic systems, Internet Access systems DSP systems, FPGA architectures.

Electronic Product Design and development including audio/video system design, digital &
analog design, microcontroller development, battery designs and backup systems, power supply
design, e-cigarette failure analysis, Qi design, controller design, earbud analysis.

Consulting Clients:

Hawg Wired Inc. 1997 – 2010
Provided consulting services for Audio System design for motorcycle systems

Echelon Inc. 2005 - 2009
Provided consulting services for Electricity Smart Meter, Lighting fixture & iLON Internet Server, power
supply testing, NEBS Level 4 testing. Power supply design w/ power management. Cellular designs.

E/O Networks 1988 - 1990
Provided consulting services regarding VoIP, FTTH (Fiber-to-the-Home) specifications and design.
Network Management design. – Patent & copyright reviews.

Raychem 1989 - 1996
Provided consulting services regarding DSL /HDSL systems design. Cable specification & design

Raynet 1988 - 1992
Provided consulting services regarding FTTH (Fiber-to-the-Home) specifications and design.
Network Management design – copyright of CD manual for electrical appliances

Able Telecommunications 1987 - 1989
Provided consulting services regarding channel bank & line card design.

International Compliance & Approvals, Inc.
Provided consulting services regarding testing telecommunications systems per UL / Telecordia

Evotech – 1985 - 1995
Provided consulting services regarding systems designs for both commercial & industrial applications.
Cell phone designs, navigation devices (GPS), medical devices.
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 5 of 21 PageID #: 391



Major expert case areas he has worked on include:


   •   Patent Infringement / Claim Elements - Review, Comparison & Analysis, prior art & discovery
   •   Patent Infringement / Validity & Invalidity reports, depositions, testify

   •   Cell phone call records analysis, tracking analysis, GPS, A-GPS
   •   Cell phone memory analysis (Smart card, SIM, hard-drive) for deleted messages, video, pictures
   •   911 & E911 liability, compliance and regulatory issues, equipment failure and maintenance
   •   Cell Phone design (hardware & mechanical) – patent infringement
   •   Cell Phone charging pad – Qi system
   •   FCC Standards & Regulations – Interstate, International calling
   •   FCC Tariffs, Access Charges, LATA calls
   •   Design Standards: 3GPP, ETSI, ITU; Wi-Fi Standards 802.11b/g/n
   •   Networks including UMTS, GSM, TDMA, CDMA, EV-DO, GPRS, FOMA, wireless IP, etc.
   •   Services including SMS, EMS, MMS, VoIP, SS7, Wi-Fi, email, instant messaging, etc.
   •   Protocols including SMS, EMS, MMS, HSDPA, WAP, TCP/IP, UDP, etc.
   •   800 MHZ Radio System architecture, design, audits and failure analysis – Repeater systems
   •   Cisco servers, routers; network switch architectures; packet switch routing
   •   Consumer product analysis, forensic testing, reverse engineering, BOM review, construction
   •   analysis – computers, TV Desk Top units, Auto-dialers, wireless devices, Headphones, e-cigarette.
   •   Determine cost and sales price for products – Insurance claims, thief, ebay
   •   Power system analysis / high voltage failures / proper grounding analysis
   •   Battery design, analysis, and backup power switching systems
   •   Battery failure analysis
   •   20W – 50W power supply designs w/ power management, line powered systems
   •   PC Power Supply (AT, ATX & Brick-laptop), power management, market surveys & analysis
   •   Consumer product analysis for proper design / construction & assembly per UL
   •   Cable liability case involving cable installation procedures
   •   Cable damage cases and cost analysis
   •   UL safety testing, NEBS, IEC62052/53, IEC60601 (Medical), IEC61000 & RBOC lab testing
   •   Class Action Lawsuits – earbud analysis
   •   Electrical failure analysis and causes – water heater, electronic cable assemblies.
   •   Twisted copper cable design / specification for DSL / ADSL2+ transport, 10/100 Mbit
   •   Computer / laptop analysis – records monitoring
   •   FAX, email using IP
   •   GPS devices – design, data analysis, data recovery
   •   Location Based Systems
   •   Laptop design, keypads, battery, battery chargers
   •   Bluetooth devices
   •   Audio headphone testing & verification of operation (Boise, ear buds for cell phones).
   •   DSP & FPGA desktop / plug-in architecture design & reverse engineering
   •   Fiber Optic system design & failure analysis – network management design
   •   Multi-channel ADSL systems using DSL (gSHDSL) transport technology

Education
Year        College/University                               Degree
1972-77     Stanford University (Satellite classes @ GTE)    Graduate work in Engineering and
                                                             Business – non accredited
1972        Santa Clara University (Satellite classes)       Graduate work in Engineering and
                                                             Business – non accredited
1971        San Jose State University, San Jose, CA          BS w/distinction, Electrical
                                                             Engineering GPA 3.25
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 6 of 21 PageID #: 392



Patents Awarded - 37
US Patent # 3,766,414                Issued Oct. 16, 1973
US Patent # 3,781,482                Issued Dec. 25, 1973
US Patent # 4,012,688                Issued Mar. 15, 1977
US Patent # 4,048,576                Issued Sept.13, 1977
US Patent # 4,145,665                Issued Mar. 20, 1979
US Patent # 4,170,722                Issued Oct. 09, 1979
US Patent # 4,205,275                Issued May. 27, 1980
US Patent # 4,240.024                Issued Dec. 16, 1980
US Patent # 4,405,903                Issued Sept.20, 1983
US Patent # 4,439,634                Issued Mar. 27, 1984
US Patent # 4,536,871                Issued Aug. 20, 1985
US Patent # 4,580,260                Issued Apr. 01, 1986
US Patent # 4,583,220                Issued Apr. 15, 1986
US Patent # 4,591,855                Issued May. 27, 1986
US Patent # 4,633,459                Issued Dec. 30, 1986
US Patent # 4,642,426                Issued Feb. 10, 1987
US Patent # 4,658,395                Issued Apr. 14, 1987
US Patent # 5,691,718                Issued Nov. 25, 1997
US Patent # 6,556,638                Issued Apr. 29, 2003
US Patent # 6,567,522                Issued May. 20, 2003
US Patent # 7,023,877                Issues April 04, 2006

International Patent # WO 96/41441   Issued Dec. 19, 1996

Canadian Patent # 961,097            Issued Jan. 14, 1975
Canadian Patent # 991,765            Issued June. 22, 1976
Canadian Patent # 1,107,824          Issued Aug. 25, 1981
Canadian Patent # 1,123,068          Issued May. 04, 1982
Canadian Patent # 1,123,924          Issued May. 18, 1982
Canadian Patent # 1,132,200          Issued Sept. 21, 1982
Canadian Patent # 1,132,592          Issued Oct. 12, 1982
Canadian Patent # 1,137,178          Issued Dec. 07, 1982
Canadian Patent # 1,165,409          Issued Apr. 10, 1984
Canadian Patent # 1,190,681          Issued July 16, 1985
Canadian Patent # 2,223,977          Issued Dec. 19, 1996
European Patent #EP0872067           Issued Oct. 21, 1998
Australian Patent # AU6038096        Issued Dec. 30, 1996
South Africa Patent # ZA9604841      Issued Dec. 08, 1997
Argentina Patent # A002206           Issued Jan. 07, 1998

Focus Groups
Nichols Research – PC Power Supplies – Market Analysis & Surveys, Oscilloscopes, Semiconductors, cell phone
architectures, microprocessors, routers, patents.

Publications & Presentations (Lectures, Teaching Classes)
IEEE Journal –Articles regarding electronics & telecommunications devices (1975 – 1982) – Co-author with Jim
Stewart, Neal Zelmer (GTE Lenkurt Inc.)
Presentations at IEEE & NEC conventions and meetings. Presentations at Public Defenders Office’s
Articles for Quarterly Newsletters – Forensis Group, Consolidated

Professional Associations and Achievements

   IEEE 1972 – 1985- currently not a member
   1999 “Super Star” award for superior telecommunications design
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 7 of 21 PageID #: 393



Patent Cases in the past 7-10 years:


      Case         Vanguard Products Group v. Invue Security DEFENDANT 2020 Active

                   Patent # 10,043,358         IPR # IPR2020-00069


     Client        Tim F. Williams
                   Dority & Manning, P.A.
                   Two Liberty Square | 75 Beattie Place, Suite 1100
                   Greenville, SC 29601 | USA
                   (864) 271-1592
                   (864) 527-1554 | direct


 Subject Matter    Merchandise security systems and methods for displaying and protecting an
                   article of merchandise from theft. IPR
     Cause         PTAB Issue


                       •    Technical analysis of related patents
     Work              •    Prior Art patent searches
 Product/Service       •    Summary in support of validity
    Provided



      Case         Solaredge Technologies v. SMA Solar Technology DEFENDANT 2019 Active
                   PLAINTIFF in IPR proceedings

                   Patent # 8,922,048        IPR # IPR2020-00021


     Client        Michael Kucher                            Thomas Eschweiler
                   mkucher@slatermatsil.com                  TEschweiler@epiplaw.com

                   Slater Matsil, LLP                         Eschweiler & Potachnik, LLC
                   17950 Preston Road, Suite 1000             629 Euclid Ave., Suite 1000
                   Dallas, Texas 75252                        Cleveland, Ohio 44114
                   (972) 707-9023                            (216) 502-0600


  Subject Matter   System, Apparatus and Methods – PV Sub-Generator Box & PV Inverter for a PV System
                   IPR
      Cause        PTAB Issue

Work                   •    Technical analysis of related patents
Product/Service        •    Prior Art patent searches
Provided               •    Summary in support of validity
                       •    Claim construction
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 8 of 21 PageID #: 394




      Case         Local Intellegence, LLC v. HTC America, Inc. et al     PLAINTIFF 2018 Active



                   Nicole D. Galli
     Client        ndgalli@ndgallilaw.com

                   Law Offices of N.D. Galli LLC
                   2 Penn Center Plaza, Suite 910
                   1500 JFK Blvd
                   Philadelphia, PA 19102

 Subject Matter    System, Apparatus and Methods for refreshing a display of a telephone

     Cause         Patent Infringement


                      •   Technical analysis of related patents
     Work             •   Claim terms / Claim Construction / Extrinsic Evidence
 Product/Service      •   Declaration in support of Claim Construction briefing
    Provided




      Case         Mobility Workx, LLC v. T-Mobile, et. al          PLAINTIFF           2018 Active

                   David Skeels
     Client        dskeels@whitakerchalk.com

                   Whitaker Chalk Swindle & Schwarz PLLC
                   301 Commerce Street, Suite 3500
                   Fort Worth, TX 76102-4186


 Subject Matter    System, Apparatus and Methods for proactive allocation of wireless
                   communication resources (Handover procedures)
     Cause         Patent Infringement


                      •   Technical analysis of related patents
     Work             •   Claim terms / Claim Construction / Extrinsic Evidence
 Product/Service      •   Declaration in support of Claim Construction briefing
    Provided
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 9 of 21 PageID #: 395




      Case         Smart Meter Tech. v. Duke Energy               PLAINTIFF   2017 Active
                   ITRON, Inc. v. Smart Meter Technologies (IPR) DEFENDANT
                   Rick Sanchez                        Decker A Cammack
     Client        rsanchez@whitakerchalk.com         cdammack@whitakerchalk.com

                   Whitaker Chalk Swindle & Schwarz PLLC
                   301 Commerce Street, Suite 3500
                   Fort Worth, TX 76102-4186

                   Smart Meter technology
 Subject Matter    Power Supply / Battery backup systems
                   Power line communication – cellular, Wi-F-, PLC
     Cause         IPR Petition by ITRON for Smart Meter Patent


                      •   Technical analysis of related patents
     Work             •   Claim terms
 Product/Service      •   Prior Art References
    Provided          •   Wrote IPR Declaration




      Case         NIC v. Newport Trial Group                          PLAINTIFF    2017 Active
                   James M. Sabovich
     Client
                   Callahan & Blaine
                   3 Hutton Centre Drive
                   Ninth Floor
                   Santa Ana, CA 92707

                   Location Servers, Data bases, GPS, UMTS, LTE 3GPP Messages
 Subject Matter    Cell Phone Data Records
                   Cell Site Location Sites
     Cause         Declaration for accuracy & reliability of phone records


                      •   Technical analysis of records
     Work             •   Wrote Declaration
 Product/Service
    Provided
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 10 of 21 PageID #: 396




      Case         Nokia Corp. v. Huawei Tech. Co. Ltd.               PLAINTIFF   2016 Closed
                   Scott Stevens
      Client       Scott.Stevens@alston.com

                   Alston & Bird LLP
                   1201 W. Peachtree Street, Atlanta, Georgia 30309
                   (404) 881-7000

                   Cellular handover technologies
  Subject Matter   Inter-RAT & idle mode relocation
                   Handover to non-3GPP
      Cause        Infringement


                       •   Technical analysis of related patents
     Work              •   Claim terms
 Product/Service       •   Prior Art References
    Provided




      Case         TCL v. Ericsson        DEFENDANT         2016 Closed
                   Lisa Mandrusiak
      Client       lmandrusiak@oblon.com

                   Oblon, McClelland, Maier & Neustadt, LLP
                   1940 Duke Street, Alexandria, Virginia

                   Direct: 703.412.6492
                   Location Servers, Data bases, GPS, A-GPS; UMTS, LTE 3GPP Messages
  Subject Matter   Position updating method, user preferences, determinations

      Cause        IPR Petition by Plaintiff for Defendant’s Patent


                       •   Technical analysis of related patents
     Work              •   Prior Art References
 Product/Service       •   IPR analysis and rebuttal
    Provided           •   Wrote (3) IPR Declarations
                       •   Validity report
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 11 of 21 PageID #: 397




      Case         COMARCO WIRELESS TECHNOLOGIES, INC. v. Apple Inc.             PLAINTIFF
                   2015 Closed
                   Charles Quinn- (Charles Quinn; Ethan R. Fitzpatrick; Glen M Diehl)
      Client       CQuinn@grahamcurtin.com

                   Charles Quinn; Ethan R. Fitzpatrick; Glen M Diehl
                   GRAHAM CURTIN PA
                   4 Headquarters Plaza
                   Morristown, NJ 07962-1991
                   Charging adaptors & smart cables.
  Subject Matter

      Cause        Infringement of patent for smart cables


                       •   Technical analysis of related patents
     Work              •   Prior Art References
 Product/Service       •   IPR analysis and rebuttal
    Provided




      Case         Core Wireless v. Apple Inc.      PLAINTIFF      2014 Closed
                   Dino Hadzibegovic - (Bunsow De Mory Smith & Allison LLP)
      Client
                   dhadzibegovic@bdiplaw.com

                   Bunsow De Mory Smith & Allison LLP
                   55 Francisco Street, Suite 600
                   San Francisco, CA 94133
                   (415) 426-4735
                   Protocols and standards – 3GPP / OMA GSM, UMTS, LTE
  Subject Matter   Quality Measurement Report protocol (QoS parameters);
                   Dynamic Configurations
                   Handoff / Handover Procedures
      Cause        Infringement of patent for data transmission


                       •   Technical analysis of related patents
     Work              •   Prior Art References
 Product/Service       •   Claim construction
    Provided           •   Validity charts / reports
                       •   Infringement reports
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 12 of 21 PageID #: 398




      Case         Skyhook v. Google        PLAINTIFF   2014 Settled
                   Paul Ehrlich – Tensegrity Law Group LLP
      Client
                   paul.ehrlich@tensegritylawgroup.com

                   TENSEGRITY LAW GROUP LLP
                   555 Twin Dolphin Drive, Suite 360
                   Redwood Shores, CA 94065
                   650-802-6045 (phone)
                   650-802-6001 (fax)
                   Location Based System and Applications – GPS, A-GPS, Wi-Fi; Server Location
  Subject Matter   Storage Tracking system. Blue-Tooth. Wi-Fi servers, data bases

      Cause        Infringement of patent


                       •   Technical analysis of related patents
     Work              •   Prior Art References
 Product/Service       •   Claim construction
    Provided           •   Validity charts / reports
                       •   Infringement reports



      Case         BookIT v. Google       PLAINTIFF    2014 Closed
                   Annie Huang – Robins, Kaplan, Miller & Ciresi
      Client
                   ahuang@rkmc.com

                   Robins, Kaplan, Miller & Ciresi
                   601 Lexington Ave.
                   New York, NY 10022
                    (212) 980-7438

                   SMS Network Architecture & System, Location servers & databases
  Subject Matter   Booking Systems

      Cause        Infringement of patent


                       •   Technical analysis of related patents
     Work              •   Prior Art References
 Product/Service       •   Claim construction
    Provided           •   Validity charts / reports
                       •   Infringement reports
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 13 of 21 PageID #: 399




      Case         SmartPhone Technologies, Inc. v. HTC Corp. PLAINTIFF 2013 Settled
                   Ed Nelson- (Nelson Bumgardner Casto– Intellectual Property Litigation)
      Client
                   enelson@nbclaw.net; tcecil@nbclaw.net

                   Nelson Bumgardner Casto
                   3131 W. 7th Street, Suite 300
                   Fort Worth, Texas 76107
                   (817) 806-3812
                   Telephony Functionality of Smartphone; Synchronization of computers
  Subject Matter   Alternative Network Links; Managing Phone Calls on a PDA; Data Exchange
                   between Computers
                   Handset functionality
      Cause        Infringement of patents


                      •   Technical analysis of related patents & review of Nokia patent portfolio
     Work             •   Prior Art References
 Product/Service      •   Claim construction
    Provided          •   Validity charts / reports
                      •   Infringement reports



      Case         SmartPhone Technologies, Inc. v. RIM Corp PLAINTIFF 2013 Settled
                   James C. Hall – (Hays Bostock Cronin LLC)
      Client
                   Hays Bostock Cronin LLC
                   300 Brickstone Square Suite 900
                   Andover, MA 01810


                   Protocols and Standards – 3GPP / OMA GSM, UMTS
  Subject Matter   Synchronization methods, communications methods, paging methods
                   Telephony Functionality of Smartphone; Handset functionality
      Cause        Infringement of patents


                      •   Technical analysis of related patents & review of Nokia patent portfolio
     Work             •   Prior Art References
 Product/Service      •   Claim construction
    Provided          •   Validity charts / reports
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 14 of 21 PageID #: 400




      Case         Netairus Technologies, LLC v. Apple Inc.        PLAINTIFF        2013 Closed
                   Marc Lorelli - (Law Firm –Brooks Kushman P.C.)
     Client
                   mlorelli@brookskushman.com

                    Brooks Kushman P.C.
                   1000 Town Center Drive, 22nd Floor
                   Southfield, MI 48075-1238
                    (248) 358-4400

                   Protocols and standards – 3GPP / OMA GSM, UMTS UTRAN
 Subject Matter    Wireless Handset Communications System
                   SMS Content; Web based applications
     Cause         Infringement of patent for data transmission / power of transmission


                       •   Technical analysis of related patents and cellular / Wi-Fi networks
     Work              •   Expert report on Infringement
 Product/Service       •   Expert report on Validity
    Provided           •   Deposition scheduled




      Case         Netairus Technologies, LLC v. Apple Inc.        PLAINTIFF        2013 Closed
                   Mark D. Roth - (Orum & Roth, LLC)
      Client
                   markdroth@gmail.com

                   ORUM & ROTH, LLC
                   53 West Jackson Blvd.
                   Suite 620
                   Chicago, Il 60604
                   312-922-6262
                   Protocols and standards – 3GPP / OMA GSM, UMTS UTRAN
  Subject Matter   Wireless Handset Communications System
                   SMS Content; Web based applications
      Cause        Infringement of patent for data transmission / power of transmission


                       •   Technical analysis of related patents and cellular / Wi-Fi networks
     Work              •   Expert report on Infringement
 Product/Service       •   Expert report on Validity
    Provided           •   Deposition -Nov 3, 2011
                       •   Re-exam of patent  Found valid  2nd deposition Aug 15, 2013
                       •   Testified in court – Infringement & Validity – Dec. 2013
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 15 of 21 PageID #: 401




      Case         2-Way Computing v. Sprint         PLAINTIFF    2010 Closed
                   Christina McCullough- (Knobbe Martens – Intellectual Property Law)
      Client
                   christina.mccullough@kmob.com

                    Knobbe Martens
                   1420 Fifth Avenue, Suite 3600
                   Seattle, WA 98101

                   Protocols and standards – 3GPP / OMA
  Subject Matter   Computer Station Audio Communications – Blue-Tooth, Wi-Fi.

      Cause        Infringement of patent


                      •   Technical analysis of related patents
     Work             •   Claim construction
 Product/Service
    Provided




      Case         Plant Eq. (Cassidian Communications) v Intrado PLAINTIFF 2012 Closed
                   Matt Greinert - (Dewey & LeBoeuf)
      Client
                   mgreinert@dl.com

                   Dewey & LeBoeuf
                   One Montgomery Street, Suite 3500
                   San Francisco, CA 94104
                   (415) 951-1100



  Subject Matter   Protocols and standards – 3GPP / OMA
                   Emergency systems - 911
      Cause        Infringement of patent


                      •   Technical analysis of related patents
     Work             •   Review of infringing products
 Product/Service      •   Claim construction
    Provided
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 16 of 21 PageID #: 402




      Case         KARL v. Purple Tree Technologies , Inc. DEFENDANT 2012 Closed
                   Richard Brophy- (Armstrong Teasdale, LLP– Intellectual Property
      Client       Litigation)

                   Armstrong Teasdale LLP
                   7700 Forsyth Blvd.
                   Suite 1800
                   St. Louis, MO 63105

  Subject Matter   Patent Infringement
                   Transmission technologies – CDMA/ UMTS
      Cause        Infringement of patent


                       •   Technical analysis of related patents
     Work              •   Review of infringing products
 Product/Service       •   Review routers/servers, security, backup files
    Provided           •   Prior Art review / Claim construction




      Case         Barry Rosen v. Global Net Access DEFENDANT               2012 Jury Trial - Closed
                   Jeffrey Cohen– Cohen & Richardson, P.C.
      Client
                   Jeffrey Cohen
                   Cohen & Richardson, P.C.
                   2321 Rosecrans Ave., Suite 4210
                   El Segundo, CA 90245



  Subject Matter   Copyright Infringement

      Cause        Infringement of copyright pictures

                       •   Technical analysis of related media and technology
     Work              •   Review routers/servers, security measures, backup files
 Product/Service       •   Industry analysis of transmission means
    Provided           •   Expert report
                       •   Deposition August 31, 2011
                       •   Trial testimony August 01, 2012
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 17 of 21 PageID #: 403




      Case         Motorola Mobility, Inc. v. Apple Inc.    PLAINTIFF 2012 Closed
                   Quinn Emanuel Urquhart & Sullivan, LLP
      Client
                   500 W. Madison Street, Suite 2450
                   Chicago, Illinois 60661-2510
                   (312) 463-2961




  Subject Matter   Protocols and standards – Network

      Cause        Infringement of patent


                      •   Technical analysis of related patents
     Work
 Product/Service
    Provided




      Case         Microsoft Corp. v. Motorola Mobility, Inc. DEFENDANT 2012 Closed
                   Tim Whitfield – (Powell Gilbert, LLP)
      Client
                   Powell Gilbert, LLP
                   85 Fleet Street
                   London, UK
                   +44 20 3040 8032


  Subject Matter   Protocols and standards – Network

      Cause        Infringement of patent


                      •   Technical analysis of related patents
     Work
 Product/Service
    Provided
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 18 of 21 PageID #: 404




      Case            Cellular Trace LLC v. AT&T, T-Mobile et al   PLAINTIFF 2010 – 2011 Settled
                      Decker Cammack Esq. (Law Firm – Nelson Bumgardner Casto, P.C.)
      Client          dcammack@nbclaw.net

                      Nelson Bumgardner Casto, P.C.
                      3131 West 7th St. Suite 300
                      Fort Worth, TX 76112
                      (817) 377-3490

                      Protocols and standards – 3GPP / OMA
  Subject Matter      SMS, MMS Messaging techniques
                      WAP messages
      Cause           Infringement of patent(s) for SMS Messaging technology


               Work       •   Technical analysis of related patents and SMS Messaging protocols
                          •   Review of SMS,WAP,MMS standards
  Product/Service         •   Expert report of infringement / validity
        Provided          •   Analysis / testing of infringing cell phone products




      Case            Cellular Trace LLC v. Metro PCS        PLAINTIFF 2010 – 2011 Settled
                      Decker Cammack Esq. (Law Firm – Nelson Bumgardner Casto, P.C.)
     Client           dcammack@nbclaw.net

                      Nelson Bumgardner Casto, P.C.
                      3131 West 7th St. Suite 300
                      Fort Worth, TX 76112
                      (817) 377-3490

                      Protocols and standards – 3GPP / OMA
 Subject Matter       SMS, MMS Messaging techniques
                      WAP messages

     Cause            Infringement of patent(s) for SMS Messaging technology


             Work        •    Technical analysis of related patents and SMS Messaging protocols
                         •    Review of SMS,WAP,MMS standards
 Product/Service         •    Expert report of infringement / validity
       Provided          •    Analysis / testing of infringing cell phone products
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 19 of 21 PageID #: 405




      Case         U.S. Pat 7,209,950 Due Diligence    PLAINTIFF       2011 Closed
                   Michell S. Rosenfeld (Pluritas –Experts in Transacting IP)
      Client
                   mitch@pluritas.com

                   Pluritas –Experts in Transacting IP
                   201 California Street – Suite 650
                   San Francisco, CA 94111

  Subject Matter   Inter-carrier SMS/MMS Reformatting

      Cause        Possible Infringement of patent


                       •   Technical analysis of patent & technology
     Work              •   Technical report
 Product/Service
    Provided




      Case         Wi-LAN, Inc. v. Westell Technologies, Inc. et al. DEFENDANT 2009-2010 Settled
                   Michael Spillner- Partner (Law Firm – Orrick, Herrington & Sutcliffe LLP)
      Client       mspillner@orrick.com

                    Orrick
                   1000 Marsh Road
                   Menlo Park, CA 94025
                   (650) 614-7400


  Subject Matter   ADSL line powered product (L0, L2,L3 Techniques)

      Cause        Infringement of patent for ADSL technologies


                       •   Technical analysis of related patents and ADSL technology
     Work              •   Industry analysis of products
 Product/Service       •   Prior art searches
    Provided           •   Claims analysis / claim charts
                       •   Expert report of Invalidity
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 20 of 21 PageID #: 406



Cell Phone Forensics – GPS, CDR Analysis & Mapping (Criminal Cases)

   • Over 50 cases involving criminal activity – robbery, murder
   • Testified in court or deposition over 20 times
   • Use of GPS / A-GPS to track cellular devices

Cell Phone Forensics – GPS, CDR Analysis & Mapping (Non-Criminal Cases)

   • Over 20 cases involving lawsuits, car accidents, harassment, divorce
   • Testified in court or deposition over 10 times
   • Use of GPS / A-GPS to track cellular devices

Other Cases (Not Involving Cell Phones)

   • Over 15 cases involving Class Action Lawsuits (Apple Inc.), liability cases,
     manufacturing, counterfeit product analysis

   • Testified in court or deposition over 10 times

      Class Action Lawsuit (Apple Inc.) - Apple iPOD earbuds & earphones (testing & analysis) – Plaintiff

      Class Action Lawsuit (Apple Inc.) - Apple iPhone touchscreen components (testing & analysis) - Plaintiff

      Sleek Audio v. Curtis Jackson – Headphones – Wi-Fi, Defendant alleged to have copied the Plaintiff’s design

      M2 Enterprises – involving analysis of BOISE headphones (determine if counterfeit)

      Forward v. Sansonic – Manufacturing case involving testing, design review of TV Desk Top products & headphones - Defendant

      State Farm General Insurance v. Atomi Inc. – Defendant

      State Farm General Insurance v. Best Case Accessories – Defendant\

      Regents of The University of California v. The Electric Heater Company - Defendant

      PacBell v. Phase 3 – Liability case involving telecommunications cables – Defendant

      PacBell v. Griffith – Liability case involving telecommunications cables – Defendant

      PacBell v. Pile Foundation - Liability case involving telecommunications cables – Defendant

      Verizon v. Community Central Energy –        Case involving liability for cable damage / installation / design – Defendant

      Auburn Lake Trail POA v. R&S Gates –         POA suing R&S Gates for faulty telephone equipment installation.

      John Fieldman v. ATT – E911 failure resulting in death and destructive fire. Repeater equipment failure - Defendant

      Nokia Siemens Networks v. CarrierComm – involving analyzing microwave IDU / ODU and performance

      Rosen v. GNAX – Electronic discovery issue using FAX and email transmissions – Defendant

      Miles v. Matsushige – Water damage to electronic equipment – replacement value analysis – Defendant

      Pacific Bell v. Tupent – Damage to electrical splice box – estimate of repair for insurance co. – Defendant

      Whizz Systems v. KK Builders – Damage to AMS Antenna Measurement System from water leak - Defendant
Case 2:20-cv-00280-JRG Document 56-6 Filed 05/12/21 Page 21 of 21 PageID #: 407
